[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ADDENDUM TO MEMORANDUM OF DECISION OF DECEMBER 11, 1990
Subsequent to rendering the Memorandum of Decision on December 11, 1990 this Court reopened the judgment to allow counsel to file post trial briefs. This Court after reviewing those briefs sees no reason to modify its decision.
The criticism of trial counsel may have some merit but this Court is satisfied that the petitioner did not demonstrate by a preponderance of the evidence that the outcome would have been different if counsel had done as the habeas counsel suggests.
DUNN, J. CT Page 568